Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
“(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37CFR 1.84 (m)

The drawings are objected to because “Fig. 1A” in Figure 1 is overlapping a reference number, believed to be 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of a  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, “a linear fine adjustments.” should be -- linear fine adjustments.--
Appropriate correction is required.

	Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 recites, “a clamps holder”, does “clamps” impart that the holder holds more than one clamp?
	Claim 1, line 6 recites, “a cutter clamp rod”.  Claim 1, lines 15-16 recite, “a cutter blade and a comb blade”.  It isn’t clear if line 6 is inferring that the rod is a clamp for the cutter and comb blade or an outside cutter?
	Claim 1, line 8 recites, “a cutter, upper, clamp;”.  It isn’t understood if “cutter” and “upper” are describing the clamp.  It isn’t clear if the clamp is a clamp for the cutter and comb blade or an outside cutter?
	Claim 1, line 9 recites, “a top and a lower spring”.  It is not understood how 9(s) is being construed as a spring. 
	Claim 1, line 11 recites, “a comb clamp rod”.  It isn’t clear how this rod is being construed as a clamp and if it is being considered that it clamps the comb blade?
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a top and lower spring” in claim 1 is used by the claim to mean “shaft,” while the accepted meaning is “an elastic body.” The term is indefinite because the specification does not clearly redefine the term.  If reference 9 is pointing to springs, it is not understood how they engage with the pins 16 and the clamp wing screw 6.
	Claim 2 recites “the universal trimmer blades of claim 1.”  However, claim 1 is directed to a “universal trimmer blades adjuster”.  The preamble of claim 2 is not congruent with the preamble of claim 1. 
	Claim 2 recites, “wherein the adjuster is an angle variation based design”.  It is not clear what constitutes an “angle variation based design”.
	Claim 2 recites, “resulting in a non-linear smooth adjustment”.  It is not set forth what results in an adjustment?
	Claim 2 recites, “a base plate”.  “A base plate” was already set forth in claim 1, line 2.  It appears that this is the same base plate, although they are set forth as two separate base plates. 
	Claim 2 recites, “with a rotation of inclination plate”.  “A rotation plate” was already set forth in claim 1, line 10.  It appears that this is the same rotation plate, although they are set forth as two separate base plates.  The Applicant does not have support for the combination of a rotation plate and an inclination plate. 
Claim 4 recites the limitation "the adjuster" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites, “where a bar slides”, it isn’t clear if this is the “a slider bar” in claim 3 or a different sliding bar.
	Claim 4 recites “the universal trimmer blades of claim 3.”  However, claim 3 is directed to a “universal trimmer blades adjuster”.  The preamble of claim 4 is not congruent with the preamble of claim 2. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (U.S. Publication 2014/0115865).  In regards to claim 1, as best understood, Gross  discloses a universal trimmer blades adjuster comprising: a base plate (116);  10a holder (104) with angle marks (notches 148/152) ; a holder (arm 108); a clamps holder (132/132); a cutter clamp rod (88); a clamps wing screw (32);  15a cutter, upper, clamp .  
25In In regards to claim 2, as best understood, Gross discloses wherein the adjuster is an angle variation- based design with a rotation (or inclination) plate with respect to a base plate resulting in a non-linear smooth adjustment.  

In regards to claim 3, Gross discloses a universal trimmer blades adjuster comprising: a cutter blade (moving blade 28); a comb blade (fixed blade 20/ toothed edge 48); a frame (116); a levelling plate (back 164);  10a slider bar (sliding base 160); a slider guide (arm 104); a slider interface (boss 88); and a blades interface (blade stops 124/128 figs. 1 and 9).  
15 In regards to claim 4, as best understood, Gross discloses wherein the adjuster (80) is slipping based where a bar (88) slides with respect to the comb blade (20) pushing the cutter blade end (end of 28) behind the comb blade end (20), resulting in a linear fine adjustments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724